                       E-FILED 2019 DEC 19 10:41 Al\4 LINN - CLERK OF DISTRICT CoURT




                      IN TIIE IOWA DISTIìICT COUIìT IN ANI] ¡'OR I,INN COUNTY


  T\T-ER MILLER,

                   Plaintiff,                                        No.




  ]]ANI F]LLE I3RAZANT, KATIII
  PAPFISH. and J.S.M. NIARION.
  LTI). dba MCIION^1,1)'S,                                           ORIGINAL NOTIOIì

                   T)ef'enda¡rls.



TO TLIE ABOVE-NAMED DEFENDANT(S)


       You arc notified th¿rt a petition h¿rs Lreen filcd in thc office of t,he clerlç of this court
naming yor.r as thc defendant in this acl,iol. A copy of thc pctitìon (and any clocunrents fiìed
with it) is attached to this noijce. The aLlolneys ftr thc plaintiff(s) ale Picì<ens, Barnes &
Abernalhy whose address is 1800 l'rrst Avenue NE. P.O. Box 74170. Cedar Rzrpids, Iowa
52407 -4170. The atLorneys' phone nurrber is (3I 9) 366-7621; f¿rcsirnilc number is (319) 366,
.1 I   Oò.


       You nust scrvc a m¡rtion or ansrvcr within 20 cl¿rl's after "elvice of t,hjs oliginal notice
upon you ¿rncl, withjn a re¿rsonable ljme Lher:ealïer, l'ile youl motron oì" ansrver with thc Clelk
r¡f Courl for Linn Couniy, aL ùhe cor:nty courlhouse ìn Cecl¿rr Rapids, lorva. Ili yor.r clo not,
judgnent by defauìt may be rendered again-st you fbr the relief dcrnandcd in the petition.

             If   you lec¡uile the assistance of auxilialy aids   ol servjets   trr plrticipa[e   in coult
becausc of a disability, imtrediatel5' call your distlict ÂllA cooldinator at 31ll,llflS-3920 ext-
1 105. (If you arc hcarìng irnpairr:cl, call Rc:lay lorva 'l"l'Y a t. I -800- 73 5- 2942).




                       (s¡lAIt                          CI,IIRI{ OF COUIìT


                                                        ßy
                                                                I) c srgnc c
                                                        Linn   Count_r' Courthouse
                                                        (ìccìar: Rapids. Iowa



                                              IMP()RTANT

YOU ARD AD\'ISEII TO SEBI{ LD(lAl, /\l)\,'lcl;l                   ,\'l' ONCll TO PRO'l'lìCl'll     YOUR
INTIiRBSTS,




             Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 1 of 9
                                                                                                    EXHIBIT A
                         E-FILED 2019 DEC 19 10:47 AN¡ LINN - CLERK OF DISTRICT COURT



                                                                               c,". tu" L4CV094549
 STATE OF IOWA JUDICIARY
                                                                               county Linn

 case      rl/e TYLER MILLER VS DANIELLE BRAZANT ET AL

     THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FIL¡NG,
 Thcrcfore, Lrnless the åltached Petition and Original Notice conlarns a rear ng d¿to lor your appearance, or unless you obtaÌn an
 exernpl on fom lhc courl, you r¡lrst f le your Appearance änd Answer eleclroÌìica ly


 You must register through the lowa Jud ci¿l Branch website at hlþ //\,!ww iowacoud!.stAte.râ.us/Ef le and obta n a log rn and
 password for lhe purposes of ilhng and viewing documents on your case and of receivrng servce ând notìces trom the coud.


 FOR GENERAL RULES AND INFORIVATION ON ELECTRONIC FILING, REFER TO'THE IOWA COURT RULES CHAPTER
 16 PERTAìNING TO THE USE OF THE ELECTRONIC DocUltlENT ÍVANAGE[¡ENT SYSTEIv]:
 htto://www. iowacourls.state. ia.lrs/Ellq


 FOR COURT RULES ON PROTECTION OF PÊRSONAL PRIVACY IN COIJRT FILINGS, REFER TO DIVISION VI OF IOWA
 COURT RULES CHAPTER 16: llltpJ/www iowacþLrts siate. a us/Efie




lf you require the assislance of ¿oxiliary aids or serv ces to pârti()pal{r in cou.L because ol â d s¡bil ty, inll¡ed alety   caÌ your distrÌct
ADA coordrnalor at (319)   398-3920 (lf you are hearing impâired, ca i Rclây owa TTY al '1,800-73s-2942 )

Dare   tssúed 1211912019            10.47.26 Al,/l




Itslflct   Clerk   ol I ttln
/s/ Breau na Emanuel




       Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 2 of 9
                  F-Fll ED 2019 DEC 19 10:4'1 AM LINN - CLERK OF DISTRICT COURf




                IN THI¡] ]OWA DISTRICl'T]OURT IN AND FOIì LINN COUNTY


 T\T-ER MII,LER,

              PlaintifT,                                               No

 VS.


 DANIELLE BRAZANT. ILATIE
 PAPESH. ar.rd J.S.M. X4ARION,                                        PI,ITITIONATLAW
 LTD. dba MCDONALD'S,                                                 AN]) JURYDENtr{ND

              I)efenclants.


         Plainlilî Tyler Miller, for his Petilion at Law         :r¡Jainst I)efendants l)anielle Brazänt,

Katie Papesh. nncl J.S.M. ù4arion, Ltd.      r:lba   Mcf)onalcl's, statcs:


         1.       Plaintiff 1'yler Miller (hcrcìr'raftcr "Miller") rs a Linn County residenl.

         2.       I)efendant J.S.M. Marion, Ltd. ilba McDonalcl's Qrercinaftcr "J.S.M.") is an lowa

corporation with its plinciplc placc of business in Cedar Rapids. Linn Cor:nty, Iowa.

         3.       J.S.M. r¡wns and operille,q a N4cl)onald's r"estaurant locatecl at I00 6th Avenuc,

Marior.r. Linr.r Clounty. lowa (hcrcinaftcl thc "M¿:trior McDouald's").

         4.      Defcndant D¿rnrcllc Braz¿rnt (hereinafter "Brazantl') is an cmpkryce of J.S.M. ancì

as a   shift managcr at tÌre M¿rrion Mcl)onaÌd's.

         5.      Dclèrrclanl. I(alie Pa¡:e,sh Qreleir.rafier "Papesh") is an erlployee of J.S.M. as the

general rranager at the Maiion Mcllonald's.

         6.      J.S.M. cnrploycd Miller as      ¿r   crew rnenber at thc Marion Mcl)or.raìd's f¡ori

Octol¡er 2018 tl.rrough Januar¡' 2019.

         7.      Nlillcr" h¿rs a rare genetic clisorder which ¿rflects his lcarnìlrg, cor.nplehensiun,

speech. balilncc, ancl lnovcnrcnl.




                                              Pagc I of     ,1




         Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 3 of 9
                         E.FILED 2019 DEC 19 10.41 AIM LINN - CLERK OF DISTRICT COURT




            8.           I)uring his emlrloymenl with J.S.iVI.. Rrazanù and r¡thcr                        J.S.X4. employecs

subjected Miller to seveÌe aÌìd pervasive harassment and discrirrination                                  in rclation to     Ìrjs

disabiìity.

            9.           Al.rong othcr har¿rssmcnt anci discrirlin¿ition. Brazant and other J.S.M.

ernployces rcpeatcclly callccl             Nlillcr "slorl'," "stupicl." or "retardccï' and     mocl<ir.rgÌy s¡roke to   Millcr
as   if hc wcrc a chilcl.

            10.          Brazant tolcl Miller he, as with other people with disabilities. shoulcl not bc

allowcd to have chilcìrer.

            1 1   .      Othel J.-q.M. employees             r.r.rir.nicked Miller   's   ir.rvolunt:Lr,v he:rcl     and   necli

n.ìoven.ìents ancl callccì hin.r "hobblcheacl."

            12. Millcl rcportccl             the har¡l-ssmcnt and dìscrimination to Papesh on threc occasions.

            13.          Neither J.S.M. nor Papesh took anv steÌrs to prcvcnt the harassrrent and

tljscrirn   ìr¡u I iun fj ur)r   ,,,rìlinrìing.

            14.          Ovcrn'hclrrtcd l¡y thc daily h¿rrassl.rcnt ¿urd discriminaíion, Nlillcr could not

continue his employment wilÌr J.S.Xll. ancì left his position in Jnnuary 2019.

            15.          Miller limely filecl tr complaint wilh the lowa Civil Rights Comnrission (ICRC),

which was cross filed with the Equal Errployr.nent Opportunity Cor¡r.nission (EEOC).

            16. In its prcliminary                 Ìcvìcw. ihc ICRC founcl probable            car-rse   supporting MìJÌer's

clâilìls.

            17.          'lhe ICRC issued a righl,-to-sue lel.ter       l,o   MilÌer on Dccr:r¡ber       16, 2019.

            18.          'lhe llìlOC issuecl      a right-lo-sue lei.ter to    Miller on Dcccmber I l, 2019.


                      Count I: Discrimin¿rtion in Viol¿rtion of the Iowa Civil Rigìtts Act

            19.         lVliÌlcr incorporirtcs paragr:rphs 1 18 ol this Pctition as if set Íorth lirllv hclein.

            20.          NIììlci'beÌongs lo a lrrotcclcd gl"o!ìÞ     ¿rs ¿r   )rcì'son rvith a disnbilit¡'



                                                            l'agc 2 of 4


            Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 4 of 9
                       E-FILED 2019 DEC 19 10:41 AM LINN - CLERK OF DISTRICT COURT




          21   .      Millcr   w¿rs subjcctcd     to har¿ìssnìcnt ¿rnd cìisclinrirration bâscd on his disnbiìity

which affected tbe tet'tns, concìitiorrs, ancl privileges of his crnploymenL with J.S.M.

          22.         lll'azanl inrlividu¿rlly elgagecl          ir    lhc h¿rrassment aird discriminâtion              aga.insL

Miller.

          2:l.        I'apcsh ancì J.S.M. were awale of the harassment and discriminatjon by l3razant

ancl others but f¿lled to taì<e any remediaì action.

          24.         Brazant. Papesl.r. and J.S.\t[. created jntoÌerabÌe workir.rg conditjons so as to

constmctively dischalgc Miller fr"om his enrploynrent.

          25.         RlazanL, Papc'sh. and J.S.M. actions ancVor inactions violated the lowa Clvil

Rights.Âct.

          25.         The halassment and rìiscriminalion by Brazant. Papesh, and J.S.M.                                  causecl

darnages to        Millcr in   r:xccss of tl.re juli,qr:lictional ninirlrLu'tr of   this Couú.


          [4rcrcforc. I'jlaintrff T'yler Miller respectfully requests tlìc Court enter ju dgmcnt against

Defendauts Ilanielle ßr¿rz¿rnt, I{atir: Papcsh. and J.S.M. Marion. Ltcl. dba Mcllonald's for thc

full cxtcnt        of Mìiìcr''s damages, abLorney f'ees, and cos{,s.


                            Count II: Discrimination in Violation of the ADA

          26. Millcl incorpolates              palagraphs 1 25 of this Pei.ition as if           ,qet   fort,h lirll¡' hereir.r.

          27.         Brazart. Papcsh, and         ,J.S.N1[.'s   actions and/ot in¿rctions violated ße Anelicans

with Dis¿rbililres Act         o1 1990.


          28.         Blaz:rlrt, Papcsh, ancl J.S.M. actcd wrth willfi-rl and wantor.r dislegarcì to the

rights of Millcr". thris necessitaljng an au,arcl of pur-ritive damages.




                                                        Page      13   of   ,1




          Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 5 of 9
                     E-FILED 2019 DEC 19   1O   41 AM LINN - CLÊRK OF DISTRICT COURT




        Whclcfore, PlaintiffTyler Millcl rcspcctfully lequesLs Lhc Court er.rtel juclgnrent against

f)efencl¿rnls D¿rnicllc lJrazant, Katie Papesh, ancl .J.S.rV. Marjon.                Ltd.   clba Mcllon¿rÌcl's for. the

full exielll   ol   Millcr's darnages, putrilive clamagcs. attorney fees, ald               costs.


                                                Jury Dcrland
        PlainrilT' Tyler    Millcr respectfully   I   eqLÌests a i.rral by   jury.


                                                                PTCKtrNS. BARNES & ARIIRNATHY

                                                                By
                                                                         I3r"acììey J
                                                                         1.800 First    Avcnue ^'ì'0012:108
                                                                                                Nll. Suitc 200
                                                                         P.O. Rox 74170
                                                                         Cedar Raprds, Iowa 52407.4170
                                                                         IrHONll; (319) 366'7tj21
                                                                         FAX: (319) 366-3158
                                                                         Iil\[AIL: bkaspa(4pbalarvfim.corr

                                                                ATTORNEYS FOR PLAINTIFF


Onginal filcd elcctronìca lìy




                                                  Page 'l o{',1


       Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 6 of 9
               E-FILED 2020 JAN 03 2:53 PM LINN - CLERK OF DISTRICT COURT




           IN THE IOWA DISTRIC'I- COURT IN AND FOR LINN COUNTY

TYLERMILLER,
                                                   No. LACV    0881¡94
         P1aintiff,

vs.                                                ACCEPTANCE OF SERVICE

DANIELLE BRAZANT. KATIE
PAPESH, and, J.S.M. MARION
LTD, dba MCDONALD'S,

         Defendants.


      l, Thomas D. Wolle, hereby       acknowledge rccetpt and accept selvice of tlte Original

Notice and Petition on behalf of thc Defendants. This acknowledgement is takrng placc in

Cedar Rapids, Iowa on the 3rd day of Januar-y, 2020.




                                   SIMMONS PERzuNE MOYER & BERGMAN PLC



                                          D. Wolle 4T0008564
                                   l5 Third Street SE, Suite l200
                                   1

                                  Cedar Rapids, IA 5240f
                                  PH:     (319) 366-1641
                                  FAX: (319) 366'1917
                                  E-MAIL:twolle(@spmblaw.com

                                  ATTORNEY FOR DEFENDANI'S




      Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 7 of 9
               E-FILED 2020 JAN 03 2:53 Pl\¡ LINN - CLERK OF DISTRICT COURT




                             CERTIFICATE OF SERVICE

The undelsigned certifies that on 1-3-20 this document was elech onically filed wi¡h the
Clerk of Court using EDMS which will send notification of such filing ro rhe following:


Bradley I(aspar
Pickens, Barnes & Abernathy
1800 1" Avenue NE, Suite 200
Cedar Rapids, L\ 52402

ATTORNEY FOR PLAINTIFF




      Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 8 of 9
                E-FILED   2O2O   JAN 03 3:02 PIM LINN - CLERK OF DISTRICT COURT




            IN THE IOWA D]STRICT COURT IN AND }-OR LINN COLINTY


TYI,ER MIT,LER,

       Plaintiff,                                           No. T-4CV094549

VS,
                                                             APPEARANCE
DANIELLE BRAZANT, KATIE
P^PESH, and J.S.M. MARION, L'l'D
dba MCDONALD'S,

       Dclcndants


       COMES NOW the unde¡signed and hereby enters his appearance on behalÊ of the

l)efendants in the above-referenced matter.



                                                                          BERGMAN PLC

                                              By:
                                                        D. Wolle - 4T0008564
                                              115   Third Sheet SE, Suite 1200
                                              Cedar Rapids. lA 52401- l2oô
                                              Tclephone: (319) 366-1 641
                                             Facsrmile: (319) 366-19 ll
                                             E-maiJ: rwolle@simmons pcrrinc. co m

                                             ATTORNEY FOR DEFENDANTS

                                     CERTIFICATE OF SERVICE

     I lrereby ccrtiry on January 3, 2020,      I   filed a copy of the foregoing using the lowa
EDMS, whrch will send notification of such              to             and palties of record




      Case 1:20-cv-00005-KEM Document 1-1 Filed 01/10/20 Page 9 of 9
